NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 21a0532n.06



                                           No. 20-4141

                            UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                     FILED
    WALTRINA MIDDLETON,                                   )                    Nov 22, 2021
                                                          )                DEBORAH S. HUNT, Clerk
          Plaintiff-Appellant,                            )
                                                          )      ON APPEAL FROM THE
                                                          )
                                                                 UNITED STATES DISTRICT
                                                          )
    v.                                                    )      COURT FOR THE
                                                          )      NORTHERN DISTRICT OF
    UNITED CHURCH OF CHRIST BOARD, et al.,                       OHIO
                                                          )
          Defendants-Appellees.                           )
                                                          )


                     Before: BOGGS, MOORE, and LARSEN, Circuit Judges

       BOGGS, J., delivered the opinion of the court in which LARSEN, J., joined. MOORE, J.
(pp. 10–14), delivered a separate opinion concurring in the judgment.

         BOGGS, Circuit Judge. The First Amendment’s ministerial exception “ensures that the

authority to select and control who will minister to the faithful—a matter ‘strictly ecclesiastical’—

is the church’s alone.” Hosanna-Tabor Evangelical Lutheran Church & Sch. v. EEOC, 565 U.S.

171, 194–95 (2012) (quoting Kedroff v. Saint Nicholas Cathedral Russian Orthodox Church in N.

Am., 344 U.S. 94, 119 (1952)). Rev. Waltrina Middleton appeals the dismissal of her Title VII

discrimination claim against her former employers of the United Church of Christ. Her claim is

not based on her eventual firing or any other tangible employment action1 taken against her, but



1
  A tangible employment action is “a significant change in employment status, such as hiring,
firing, failing to promote, reassignment with significantly different responsibilities, or a decision
Case No. 20-4141, Middleton v. United Church of Christ, et al.


on the alleged anti-Black hostile work environment she endured when employed. The questions

before this court are (1) if the ministerial exception bars some or all of Middleton’s allegations

from consideration and (2) if she has failed to allege a plausible claim for hostile-work-

environment discrimination.

                           I. JURISDICTION AND STANDARD OF REVIEW

       The jurisdiction of the district court was invoked pursuant to 28 U.S.C. § 1331. Middleton

alleges a cause of action under the Civil Rights Act of 1964, 42 U.S.C. § 2000. This court has

jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s dismissal of a Title VII

claim de novo. See, e.g., Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012).

                                II. FACTS AND PROCEDURE

       Middleton is an ordained minister of the United Church of Christ. In 2010, she was hired

by the United Church of Christ’s governing Board and Local Church Ministries to organize and

plan national youth events. She was fired six years later. Middleton alleges the following as

examples of a racist hostile work environment:

   •   In 2010, a UCC “constituent” told Middleton, “I thought you only got the job
       because you are young, black and from Trinity [United Church of Christ in
       Chicago].” Middleton reported this comment to her supervisor, but no action was
       taken.
   •   In 2013, Middleton expressed concern to her church human-resources director that
       the only candidates being considered to replace Middleton’s supervisor were of
       “one cultural and gender and demographic group.” Middleton’s concerns were
       ignored and Ivy Beckwith, a white woman, was hired as her new supervisor.
   •   In February 2014, Beckwith told Middleton that she “understood ‘exactly what
       [Middleton’s] problem is,’” which was that Middleton is “a sassy, young, African
       American woman.”
   •   In March 2014, Middleton complained to human resources that she had been
       subject to a hostile work environment by a UCC managerial employee because that


causing a significant change in benefits.” Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761
(1998).

                                                 2
Case No. 20-4141, Middleton v. United Church of Christ, et al.


        employee “refus[ed] to communicate with” Middleton and spread “false
        information about a job assignment that [Middleton] had completed in the manner
        that [the managerial employee] requested.”
    •   Less than a week later, Middleton met with Beckwith “and articulated her concerns
        about how personal biases and stereotypes among [UCC] managers ‘create
        perceptions that are racist, sexist and discriminatory.’” Beckwith responded by
        telling Middleton that she did not like that Middleton had complained to human
        resources and told Middleton to get along with people holding racist, sexist, and
        discriminatory views because of the money they give to the UCC.
    •   On August 6, 2015, Beckwith “engaged in rude, unprofessional and insensitive
        conduct toward [Middleton] during a meeting regarding how [Middleton] had
        conducted herself at the 2015 General Synod.” At the synod, Middleton had “lifted
        up social justice issues” related to “racism and sexual orientation” that “some
        groups were not comfortable with.” When Middleton told Beckwith she wanted to
        go to human resources, Beckwith told her, “Go right ahead. You take everything
        else to HR.”
    •   When Middleton contacted human resources requesting “urgent mediation” of her
        August 2015 conflict with Beckwith, mediation was not granted. The record is not
        clear if human resources ignored Middleton’s request or made an affirmative
        decision not to grant mediation. Middleton also raised her concern with her Local
        Church Ministries executive officer but received no response.
    •   Around August 19, 2015, the UCC demoted Middleton. “Several [UCC leaders]
        lamented Dr. Middleton’s demotion, calling it ‘racist,’ one more instance of ‘the
        diminishing presence of black and brown people in leadership on the national
        level,’ and ‘an attempt to mute the voice of the one remaining black leadership
        voice.’” When the UCC hired a white woman as Middleton’s replacement, a UCC
        minister expressed that “there appears to be a system defect [in the UCC] when it
        comes to African American staff persons” giving “evidence to the charge of
        institutional racism. This action appears to support that claim.”
    •   On September 8, 2015, Middleton was demoted a second time to a temporary
        position scheduled to end in August 2016.
    •   In October 2015, the UCC abruptly ended the two-month sabbatical she had been
        granted after two weeks.
    •   In August 2016, Middleton “was denied advancement to the position of Team
        Leader for the Office of the Chief Administrative Officer” and the church hired a
        less-qualified white woman instead.
    •   In June 2016,2 the UCC fired Middleton, months before her temporary position was
        set to end in August.



2
 The complaint does not explain how Middleton could have been denied a promotion in August
2016 after being fired in June 2016.
                                               3
Case No. 20-4141, Middleton v. United Church of Christ, et al.


       Middleton filed suit. To address the constitutional question, the district court relied on our

unpublished opinion in Ogle v. Hocker, 279 F. App’x 391 (6th Cir. 2008), which held that a

minister’s defamation and intentional infliction of emotional distress claims were not barred from

consideration by the First Amendment. The Ogle court reasoned that because the plaintiff

minister’s claims could “be resolved through application of secular standards without any

impingement upon church doctrine or practice,” dismissal was not appropriate. Ogle, 279 F. App’x

at 396. Accordingly, the district court held that the ministerial exception did not bar Middleton’s

claims from consideration. The district court ruled in favor of the UCC and granted its motion to

dismiss, holding that Middleton failed to “allege severe or pervasive conduct, [and as such,] her

allegations do not support a plausible hostile work environment claim.” The only claim on appeal

is Middleton’s hostile-work-environment claim.

                                             III. ANALYSIS

       Title VII prohibits employers from discriminating against an employee because of her

“race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1); see Harris v. Forklift

Sys., Inc., 510 U.S. 17, 21 (1993)). To assert a cause of action under Title VII for a hostile work

environment, a plaintiff must make direct or inferential allegations that:

            (1) she belonged to a protected group, (2) she was subject to unwelcome
            harassment, (3) the harassment was based on [her protected status], (4) the
            harassment was sufficiently severe or pervasive to alter the conditions of
            employment and create an abusive working environment, and (5) the defendant
            knew or should have known about the harassment and failed to act.

Waldo v. Consumers Energy Co., 726 F.3d 802, 813 (6th Cir. 2013) (quoting Williams v. CSX

Transp. Co., 643 F.3d 502, 511 (6th Cir. 2011)).

       A hostile work environment exists when “the workplace is permeated with discriminatory

intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of



                                                  4
Case No. 20-4141, Middleton v. United Church of Christ, et al.


the victim’s employment and create an abusive working environment.” Smith v. Rock-Tenn Servs.,

Inc., 813 F.3d 298, 309 (6th Cir. 2016) (quoting Harris, 510 U.S. at 21).

        Middleton argues that we should consider the church’s tangible employment actions3 even

though they are not the basis of her hostile-work-environment claim because “[t]hese

discriminatory acts . . . are important allegations to be considered in evaluating the claim of a

hostile work environment.” In other words, while Middleton acknowledges that the ministerial

exception bars a direct challenge to these adverse tangible employment actions, she argues that

they should be considered to show that her other treatment (the basis of her claim) was motivated

by racism. But the unanimous consensus among circuit courts that have addressed this issue is that

the ministerial exception bars any judicial consideration of a church’s tangible employment actions

taken against a minister in a discrimination claim, regardless of its underlying basis. See, e.g., Elvig

v. Calvin Presbyterian Church, 375 F.3d 951, 969 (9th Cir. 2004) (stressing that “in both the sexual

harassment and retaliation contexts, Elvig may not rely on protected ministerial decisions—the

removal of certain duties, her suspension, her termination and the refusal to permit the circulation

of her personal information form—as bases for the Defendants’ liability under Title VII”);

Skrzypczak v. Roman Catholic Diocese of Tulsa, 611 F.3d 1238, 1246 (10th Cir. 2010). We join

that consensus today. Otherwise, the church would be required to respond that its tangible

employment actions were motivated not by discriminatory animus, but by nondiscriminatory

reasons relating to Middleton’s fitness and qualifications as a minister. To resolve the dispute, the

court would then be required to conduct a pretext inquiry to determine the church’s true motivation.



3
  Allegedly, (1) the church only considered white candidates for the role of Middleton’s direct
supervisor; (2) the human-resources director denied Middleton’s mediation request; (3) Middleton
was demoted and replaced by a white woman; (4) Middleton was demoted to a temporary position;
(5) the church reduced Middleton’s sabbatical; (6) Middleton was denied promotion, and the
position was filled a less qualified white woman; and (7) Middleton was fired.
                                                   5
Case No. 20-4141, Middleton v. United Church of Christ, et al.


This would involve an examination of the church’s reasons for determining the fitness and

qualifications of its ministers—a determination necessarily informed by religious belief. This is

precisely the kind of state inquiry into church employment decisions that the First Amendment

forbids. Elvig, 375 F.3d at 961–62 (citing Bollard v. Cal. Province of the Soc’y of Jesus, 196 F.3d

940, 946 (9th Cir. 1999)); cf. Rayburn v. Gen. Conf. of Seventh-Day Adventists, 772 F.2d 1164,

1169 (4th Cir. 1985).

       Therefore, in evaluating the merits of a minister’s claim, we must disregard any allegations

based on tangible employment actions at the outset. Accordingly, only the following of

Middleton’s allegations remain:

   •   In 2010, a UCC “constituent” told Middleton, “I thought you only got the job
       because you are young, black and from Trinity [United Church of Christ in
       Chicago].” Middleton reported this offensive comment to her supervisor, but no
       action was taken.
   •   In February 2014, Middleton’s new supervisor, Ivy Beckwith, told her that she
       “understood ‘exactly what [Middleton’s] problem is,’” which was that Middleton
       is “a sassy, young, African American woman.”
   •   In March 2014, Middleton complained to human resources that she had been
       subject to a hostile work environment by a UCC managerial employee who
       “refus[ed] to communicate with” Middleton and spread “false information about a
       job assignment that [Middleton] had completed in the manner that [the managerial
       employee] requested.”
   •   Less than a week later, Middleton’s met with Beckwith “and articulated her
       concerns about how personal biases and stereotypes among [UCC] managers
       ‘create perceptions that are racist, sexist and discriminatory.’” Beckwith responded
       that she did not like that Middleton had complained to human resources and told
       Middleton to get along with persons holding racist, sexist, and discriminatory views
       because of the money they give to the UCC.
   •   On August 6, 2015, Beckwith “engaged in rude, unprofessional and insensitive
       conduct toward [Middleton] during a meeting regarding how [Middleton] had
       conducted herself at the 2015 General Synod.” When Middleton told Beckwith she
       wanted to go to human resources, Beckwith told her, “Go right ahead. You take
       everything else to HR.”




                                                6
Case No. 20-4141, Middleton v. United Church of Christ, et al.


       The circuits are split on whether the ministerial exception categorically bars courts from

considering a minister’s hostile-work-environment claims. See, e.g., Demkovich v. St. Andrew the

Apostle Par., Calumet City, 3 F.4th 968, 973 (7th Cir. 2021) (en banc) (categorical bar);

Skrzypczak, 611 F.3d at 1246 (categorical bar); Elvig, 375 F.3d at 965 (no categorical bar). But we

need not reach that question here because the remaining allegations in and inferences arising from

Middleton’s complaint do not come close to “discriminatory intimidation, ridicule, and insult” that

is “sufficiently severe or pervasive to alter the conditions of the victim’s employment and create

an abusive working environment.” Harris, 510 U.S. at 21. As the Supreme Court has stressed,

“[t]hese standards for judging hostility are sufficiently demanding to ensure that Title VII does not

become a general civility code. Properly applied, they will filter out complaints attacking the

ordinary tribulations of the workplace, such as the sporadic use of abusive language, [race]-related

jokes, and occasional teasing.” Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)

(quotation marks and citations omitted).

       Taking Middleton’s remaining allegations together and as true, the UCC and her

supervisor’s actions were unprofessional and at times offensive but fall short of being sufficiently

severe or pervasive for her to plausibly plead a hostile work environment under the standard set

out in Harris. To be sure, there is a line between offensive and abusive conduct that is not always

clear. But even after accepting her allegations as true and drawing all reasonable inferences in her

favor, Middleton’s complaint fails to state a claim on which relief can be granted.

       The church constituent’s comment that Middleton was hired because she is Black was

offensive but not abusive4 and did not occur again. That the church did not respond with corrective



4
  We use the term “abusive” as a shorthand for the Harris standard: “discriminatory intimidation,
ridicule, and insult” that is “sufficiently severe or pervasive to alter the conditions of the victim’s
employment and create an abusive working environment.” Harris, 510 U.S. at 21.
                                                  7
Case No. 20-4141, Middleton v. United Church of Christ, et al.


action to Middleton’s complaint does not demonstrate an abusive environment, either. Although

we accept that Beckwith’s statement that Middleton is “a sassy, young, African American woman”

was intended to be offensive, not all “offensive utterances” will “rise to the level required by the

Supreme Court’s definition of a hostile work environment,” especially when the comments are

isolated. Grace v. USCAR, 521 F.3d 655, 679 (6th Cir. 2008); see, e.g., Phillips v. UAW Int’l,

854 F.3d 323, 328 (6th Cir. 2017); Williams, 643 F.3d at 513; Clay v. United Parcel Serv., Inc.,

501 F.3d 685, 707–08 (6th Cir. 2007). “To hold otherwise would risk changing Title VII into a

code of workplace civility,” an outcome that the Supreme Court and this court have rejected.

Grace, 521 F.3d at 679 (quotation marks omitted); see Faragher, 524 U.S. at 788.

       Middleton’s allegation that a managerial employee refused to communicate with her and

spread false information about Middleton’s performance on a task is troubling, but Middleton

alleges no facts for us to draw the reasonable inference that this mistreatment was motivated by

Middleton’s race. The Church’s failure to address Middleton’s complaint about alleged biases and

stereotypes among the UCC managerial staff was less than laudatory but, again, not an example

of severe, pervasive, or abusive harassment toward her. When the underlying offenses do not

amount to abuse, management’s failure to respond cannot be used to augment the claim and

amount to a hostile environment.

       Beckwith’s comments that she did not like that Middleton went to human resources and

telling Middleton to “get along” with donors with discriminatory views is offensive but not

abusive, nor does Middleton allege that those donors subjected her to any abuse. Finally,

Beckwith’s rude behavior toward Middleton in a meeting as well as her sarcastic comment that

Middleton took everything to human resources also do not amount to discriminatory intimidation,

ridicule, or insult that created an abusive working environment. Although abusive people are



                                                 8
Case No. 20-4141, Middleton v. United Church of Christ, et al.


always awful, not all awful people are abusive. Some are rude, insensitive, ignorant, and

incompetent, or are driven by more mundane faults rather than a desire to demean or subordinate

another person or protected class because of that status.

       Despite Middleton’s argument to the contrary, the district court did not apply a summary-

judgment standard but rather the correct standard under Rule 12(b)(6). Middleton may have been

treated poorly by a poor manager and poor management, but she fails to plead facts sufficient to

show that they subjected her to “discriminatory intimidation, ridicule, and insult” that was

“sufficiently severe or pervasive to alter to the conditions of [her] employment and create an

abusive working environment.” Harris, 510 U.S. at 21.

       AFFIRMED.




                                                 9
Case No. 20-4141, Middleton v. United Church of Christ, et al.


       KAREN NELSON MOORE, Circuit Judge, concurring in the judgment. This case

should be simple. Waltrina Middleton appealed the district court’s decision to grant the United

Church of Christ’s (UCC) motion to dismiss. Middleton claims that she endured a hostile work

environment in violation of Title VII while serving as a minister at the UCC. Because she did not

allege sufficient facts in her complaint to make this claim plausible, Middleton loses. Case closed.

The majority reaches this conclusion, but not before detouring through another issue: the

applicability of the First Amendment’s ministerial exception to Title VII claims brought by

ministers against churches. Addressing this question is unnecessary. The district court should

instead be affirmed for the straightforward reason that Middleton failed to state a claim upon which

relief could be granted under Rule 12(b)(6).

       Middleton’s claim of a hostile work environment clearly fails under Rule 12(b)(6).

Middleton’s complaint describes five instances indicating that she suffered an anti-Black hostile

work environment. In November 2010, a constituent told Middleton: “I thought you only got the

job because you are young, black and from Trinity [United Church of Christ in Chicago].” R. 1

(Compl. ¶ 12) (Page ID #3) (alteration in original). In February 2014, a supervisor called

Middleton “a sassy, young, African American woman.” Id. ¶ 15 (Page ID #4). In March of that

year, Middleton complained to the church’s human-resources director that another employee

refused to communicate and was spreading false information about Middleton’s handling of a work

assignment. Id. ¶ 16. Five days later, Middleton’s supervisor told Middleton that she should not

have expressed her concerns to human resources. Id. ¶ 17. Instead, the supervisor stated,

Middleton “should work harder to get along with persons holding racist, sexist and discriminatory

views because of the money they give to [the UCC].” Id. In August 2015, the same supervisor

was “rude, unprofessional and insensitive” to Middleton. Id. ¶ 18.



                                                10
Case No. 20-4141, Middleton v. United Church of Christ, et al.


       “When the workplace is permeated with discriminatory intimidation, ridicule, and insult

that is sufficiently severe or pervasive to alter the conditions of the victim’s employment and create

an abusive working environment, Title VII is violated.” Oncale v. Sundowner Offshore Servs.,

Inc., 523 U.S. 75, 78 (1998) (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)). An

“objectionable environment must be both objectively and subjectively offensive, one that a

reasonable person would find hostile or abusive, and one that the victim in fact did perceive to be

so.” Faragher v. City of Boca Raton, 524 U.S. 775, 787 (1998). Courts regard the totality of the

circumstances to determine whether a work environment is hostile. See Harris, 510 U.S. at 23.

Relevant factors include the “frequency of the discriminatory conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance” as well as the “employee’s psychological well-

being.” Id.

       In light of the facts as alleged in the complaint, Middleton undoubtedly experienced

offensive treatment at the UCC. But she has not sufficiently alleged that her workplace was

objectively permeated with racist ridicule, insult, and intimidation. Under our caselaw, occasional

offensive utterances do not constitute a hostile work environment. Compare Williams v. Gen.

Motors Corp., 187 F.3d 553, 558–59 (6th Cir. 1999) (concluding that a genuine issue of material

fact existed about work environment’s hostility when supervisor repeatedly inflicted sexual

innuendo on employee; greeted employee with derogatory term; and stated “I’m sick and tired of

these fucking women” among other acts within ten-month span), with Grace v. USCAR, 521 F.3d

655, 679 (6th Cir. 2008) (concluding that plaintiff failed to state prima facie case of hostile work

environment even though colleague referred to plaintiff as “dancing girl” or “call girl” and

commented on plaintiff’s appearance); see also Burnett v. Tyco Corp., 203 F.3d 980, 983–85 (6th



                                                 11
Case No. 20-4141, Middleton v. United Church of Christ, et al.


Cir. 2000) (collecting cases that analyze repeated offensive comments). Given our established

precedent, we must conclude that Middleton’s hostile-work-environment claim simply fails to

survive the motion to dismiss.

       Considerations that transcend this case advise stopping at this juncture. We generally

abstain from choosing a controlling standard when doing so would be unnecessary. See, e.g.,

United States v. Rios, 823 F. App’x 398, 402 (6th Cir. 2020) (Boggs, J.) (“Because [choosing

between abuse-of-discretion and plain-error standards] makes no difference to the outcome, we

need not decide this issue.”); Bryant v. Wilkie, 834 F. App’x 170, 173–74 (6th Cir. 2020) (Larsen,

J.) (declining to pick between Rule 12(b)(6) and summary-judgment standards when plaintiff

would fail both). Judicial restraint is particularly apt before wading into issues of constitutional

law. See Miami Univ. Associated Student Gov’t v. Shriver, 735 F.2d 201, 203 (6th Cir. 1984) (“It

is a well-established principle that the federal courts should not decide a constitutional question if

there is some other ground upon which to dispose of the case.”). Given these principles, the fact

that Middleton failed to state a plausible claim of a hostile work environment in her complaint

should resolve the case.

       Nevertheless, the majority presses onward and decides that the ministerial exception bars

courts from examining tangible employment actions when evaluating a Title VII claim brought by

a minister against a church. This is unwarranted. As the Supreme Court has explained, the

ministerial exception “operates as an affirmative defense to an otherwise cognizable claim, not a

jurisdictional bar.” Hosanna-Tabor Evangelical Lutheran Church & Sch. v. EEOC, 565 U.S. 171,

195 n.4 (2012) (emphasis added); see also Conlon v. InterVarsity Christian Fellowship/USA, 777

F.3d 829, 833 (6th Cir 2015) (“The ministerial exception is an affirmative defense . . . .”). With

this in mind, we have previously approached Title VII claims that implicate the ministerial



                                                 12
Case No. 20-4141, Middleton v. United Church of Christ, et al.


exception by first determining whether the plaintiff has stated a viable claim before then turning

to analyze the defendant’s ministerial-exception defense. See EEOC v. R.G. & G.R. Harris

Funeral Homes, Inc., 884 F.3d 560, 580–81 (6th Cir. 2018), aff’d sub nom. Bostock v. Clayton

County, 140 S. Ct. 1731 (2020). Again, Middleton failed to present an “otherwise cognizable

claim” in her complaint. Hosanna-Tabor, 565 U.S. at 195 n.4. Again, case closed.

       Nothing in this case requires saying more. The majority appears to believe that it must use

the ministerial exception to sift through Middleton’s allegations, separating those that may run

afoul of the doctrine, such as her allegations that the UCC demoted and fired her, from those that

do not, such as the five offensive instances she relies on for her claim of a hostile work

environment. But Middleton conceded to the district court that any alleged tangible employment

actions taken by the UCC were “separate[] and apart” from her claim of a hostile work environment

and thus not part of that inquiry. R. 7 (Middleton’s Mem. in Opp’n to UCC’s Mot. to Dismiss at

1) (Page ID #48).

       In fact, “conceded” may be too light a word. Middleton positively stressed that she did not

want the district court to consider any alleged tangible employment actions in the context of her

hostile-work-environment claim, stating that “Plaintiff’s First Cause of Action alleges precisely

this: that Defendants harassed her, not that Defendants took tangible employment actions (such

as demotion or termination) against her.” Id. at 7 (Page ID #54). If this was not clear enough,

Middleton added that to the extent that she did identify tangible employment actions that led to

lost wages and benefits, these damages would be “based on her breach of contract and promissory

estoppel claims,” not on her claim of a hostile work environment.1 Id. at 7 n.1 (Page ID #54).



1
  Middleton does not appeal the dismissal of her claims of breach of contract and promissory
estoppel.

                                               13
Case No. 20-4141, Middleton v. United Church of Christ, et al.


Told by Middleton to set aside any allegations related to tangible employment actions when

considering her hostile-work-environment claim, the district court obliged. See Middleton v.

United Church of Christ Bd., 483 F. Supp. 3d 489, 501–02 (N.D. Ohio 2020).

       There is no need to winnow down Middleton’s allegations further by applying the

ministerial exception. Middleton has already done that work for us. That Middleton now

references the adverse employment actions as context for her claim of a hostile work environment

does not change this fact. Middleton Br. at 20. Rather, Middleton is just attempting to sidestep

the consequences of her concession and have us consider allegations that she previously told the

district court to ignore. The majority should not—and, in other cases, would not2—give credence

to this about-face.

       For these reasons, there is absolutely no need to explore the scope of the ministerial

exception here, and in doing so the majority has simply engaged extensively in dicta. I concur

only in the judgment.




2
  See, e.g., Bose v. Bea, 947 F.3d 983, 992 (6th Cir. 2020) (Larsen, J.) (declining to address
argument that plaintiff appeared to have “abandoned”); Rudolph v. Lloyd, 807 F. App’x 450, 458
(6th Cir. 2020) (Larsen, J.) (“We do not ordinarily entertain arguments not presented to the district
court.”); Thompson v. Parker, 867 F.3d 641, 652 (6th Cir. 2017) (Boggs, J.) (“The clear rule is
that appellate courts do not consider issues not presented to the district court.” (quoting Brown v.
Marshall, 704 F.2d 333, 334 (6th Cir. 1983))); Galinis v. County of Branch, 660 F. App’x 350,
354 (6th Cir. 2016) (Boggs, J.) (“Because Pollack failed to raise [certain] arguments before the
district court, and this is not an exceptional circumstance, we decline to give him a second bite at
the apple, and we hold that his novel arguments concerning qualified immunity are forfeited.”).

                                                 14